DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 7, 9, 10, 12, 15, 17, 19, and 20 recite the term “command/address”.  It is unclear whether “command/address” means “command”, “address”, or either command or address.  Claims 4-6, 8, 11, 13-14, 16, and 18 are rejected in view of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udipi et al (US Pat. Pub. 2015/0082122; hereinafter referred to as Udipi) in view of Lee (U Spat. 6,678,860).
As per claim 1:	Udipi teaches a semiconductor memory device comprising: a memory cell array comprising: 
a plurality of memory blocks (Fig. 3, 316) configured to respectively store a plurality of pieces of partial local data (Fig. 3, A0-A8; data segments X0-X8 as stated in the Figure description), or a first partial global parity in response to a global parity column selection signal; 
a local parity memory block configured to store a plurality of local parities (Fig. 3, LA0-LA8) of a plurality of pieces of local data (Fig. 3, A0-A8
a register block configured to generate a global parity (Fig. 3, 332) comprising the plurality of first partial global parities (PA 0-7) and the second partial global parity (PA 8), 
wherein each of the plurality of pieces of local data comprises the plurality of pieces of partial local data (Fig. 3, A0-A8), and the global parity is a parity of the plurality of pieces of local data and the plurality of local parities (Fig. 3 PPX as stated in the Figure description; Fig. 4, 432 and paragraph 31).
Not explicitly disclosed is storing the partial local data and local parities in response to a plurality of column selection signals.  However, Lee in an analogous art teaches storing data in a memory location in response to a column selection signal (col. 5, lines 38-44; Fig. 2, CSL).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to store the respective data of Udipi in response to respective column selection signals.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it was a well-known way of operating a memory, as shown by Lee in Fig. 2.
As per claim 15:	Udipi teaches a memory system comprising: 
a controller (Fig. 1, 102) configured to output a command/address (paragraph 36), transmit input data (paragraph 36), and receive output data (Fig. 1, 140); and 
a memory configured to receive the command/address and the input data and transmit the output data (Fig. 2, 210), 
wherein the memory comprises a memory cell array comprising: 
a plurality of memory blocks (Fig. 3, 316) configured to respectively store a plurality of pieces of partial local data (Fig. 3, A0-A8; data segments X0-X8 as stated in the Figure description) or a first partial global parity in response to a global parity column selection signal; 
a local parity memory block configured to store a plurality of local parities (Fig. 3, LA0-LA8) of a plurality of pieces of local data in response to the plurality of column selection signals (Fig. 3, A0-A8), or a second partial global parity in response to the global parity column selection signal; and 
a register block configured to generate a global parity (Fig. 3, 332) comprising the plurality of first partial global parities (PA 0-7) and the second partial global parity (PA 8), 
wherein each of the plurality of pieces of local data comprises the plurality of pieces of partial local data (Fig. 3, A0-A8), and the global parity is a parity of the plurality of pieces of local data and the plurality of local parities (Fig. 3 PPX as stated in the Figure description; Fig. 4, 432 and paragraph 31).
Not explicitly disclosed is storing the partial local data and local parities in response to a plurality of column selection signals.  However, Lee in an analogous art teaches storing data in a memory location in response to a column selection signal (col. 5, lines 38-44; Fig. 2, CSL).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to store the respective data of Udipi in response to respective column selection signals.  This modification would have been obvious to one of ordinary .

Allowable Subject Matter
Claims 2-14 are 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teach or fairly suggest each of the local parity memory block and the plurality of memory blocks comprises: a plurality of first sub-memory blocks configured to respectively store the partial local data or the local parity in response to a plurality of word line selection signals and the plurality of column selection signals; and a second sub-memory block configured to store the first partial global parity or the second partial global parity in response to the plurality of word line selection signals and the global parity column selection signal; as recited in claim 2 and similarly in claim 16.
Claims 3-14 and 15-20 inherit at least these limitations and are allowable for at least these reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.